Citation Nr: 0523969	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  00-04 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	D.G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  In relevant part, the RO denied the 
claim for service connection for impairment of the left knee.  

In March 2004, the Board remanded the appeal to afford the 
veteran a personal RO hearing as requested by the veteran's 
representative in a March 2000 statement.  Accordingly, in a 
June 2004 letter, VA notified the veteran of the scheduled 
hearing.  By a July 2004 letter, the veteran withdrew his 
request for a hearing.  

In an October 2004 decision, the Board denied the claim for 
service connection for a left knee condition.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2005, the veteran and the Secretary 
of VA (the parties) filed a joint motion to vacate the Board 
decision and remand the appeal to the Board.  By order dated 
May 10, 2005, the Court granted the joint motion and remanded 
the appeal for compliance with the instructions in the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that he has arthritis of 
the left knee that was incurred in or aggravated by service.  
He asserts that he injured his left knee during basic 
training when someone pushed him from behind, pushing down on 
his knee and causing him to fall.  He further states that he 
did not go directly to the dispensary but at a later date, 
complaining of pain in his left knee.

In the joint motion, the parties noted that there are at 
least two service medical records that showed treatment for 
left knee pain.  The Board notes that the veteran's service 
medical records contain three entries regarding left knee 
pain.  

A November 1969 consultation sheet reflects complaints of 
left knee pain occasionally in the morning, and that symptoms 
began spontaneously.  Examination revealed normal range of 
motion, no quadriceps atrophy, no anterior-posterior or 
lateral instability, negative McMurray test, no crepitus or 
effusion, and negative X-rays.

A January 1970 entry reflects complaints of left knee pain 
previously seen by a doctor.  A second entry made later that 
day reflects complaints of left knee pain for the past 10 
years, on and off.  Physical examination was negative.  An X-
ray of the left knee was ordered and found to be normal.

Also in the joint motion, the parties noted that remand was 
necessary to conduct an examination to reconcile conflicting 
medical evidence, including (1) the March 1998 VA general 
medical examination report that provides a possible nexus 
opinion, (2) the March 2000 letter from Dr. Session opining 
that the veteran's fall in service could have predisposed him 
to the early onset of arthritis, and (3) the December 2000 VA 
joints examination report that does not provide an 
explanation of why the examiner agreed with Dr. Session but 
opined that the veteran's left knee condition is not 
connected with the injury in service.

A March 1998 VA general examination report reflects a history 
of a chronic left knee problem since 1970 that has been 
intermittent throughout the years, and a diagnosis of chronic 
left knee problem, intermittent since 1970.

A March 2000 letter from Dr. Session states that the veteran 
related having left knee pain after a fall in service and 
that this could certainly predispose him to the early onset 
of a painful, limiting arthritis in this joint.  

A December 2000 VA joints examination report reflects the 
opinion that the veteran's present condition is not connected 
with a service injury and that he is completely in agreement 
with Dr. Session of the VAMC.  

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the underlying etiological basis for the veteran's left 
knee condition in the record on appeal has been called into 
question, the RO should arrange to have the veteran's claims 
file reviewed by a physician for the purpose of obtaining a 
medical opinion as to whether the veteran's current left knee 
condition is related to service, to include the complaints of 
left knee pain in November 1969 and January 1970.  

Lastly, the Board notes that the RO received additional 
evidence from the veteran's prior representative in September 
2004 without a waiver of initial RO consideration.  To ensure 
due process, the Board finds that a remand is necessary for 
the issuance of a supplemental statement of the case.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); 38 C.F.R. § 19.31 (2004).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility to 
have the veteran's claims file, to 
include a copy of this remand, reviewed 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's current left knee condition.  
Based on a review of the veteran's 
pertinent medical history, particularly 
his service medical records, and with 
consideration of sound medical 
principles, the physician should state 
whether it is at least as likely as not 
that the veteran's current left knee 
condition is related to service, to 
include the complaints of left knee pain 
in November 1969 and January 1970.

A complete rationale for all opinions and 
conclusions reached should be set forth 
in the examination report.  In 
particular, the physician is asked to 
reconcile the March 1998 VA general 
medical examination report that provides 
a diagnosis of a chronic left knee 
problem that has been intermittent since 
1970, the March 2000 letter from Dr. 
Session opining that the veteran's fall 
in service could have predisposed him to 
the early onset of arthritis, and the 
December 2000 VA joints examination 
report that does not provide an 
explanation of why the examiner agreed 
with Dr. Session but opined that the 
veteran's left knee condition is not 
connected with the injury in service.

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
service connection for a left knee 
condition.  This review should include 
consideration of all additional evidence 
received since the issuance of the July 
2003 supplemental statement of the case.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



